Citation Nr: 1408972	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to January 1992.  The appellant is the Veteran's husband.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim is now under the jurisdiction of the RO located in Houston, Texas.  


FINDING OF FACT

In December 2013, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested by the appellant.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the appellant's desire to withdraw the appeal in December 2013.  See VA Form 21-4138.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue concerning entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


